DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/2/2022 was filed after the mailing date of the office action mailed on 3/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted a response on 5/26/2022 to the final office action mailed 3/29/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
7.	Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes).
	The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
8.	Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0259493 A1) to Nederkoorn et al.  (hereinafter Nederkoorn) in view of (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes).
	The above noted rejection is hereby withdrawn.

9.	Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0259493 A1) to Nederkoorn et al.  (hereinafter Nederkoorn) in view of (US 2021/0237035 A1) to Gomes et al.  (hereinafter Gomes) and further in view of (US 2020/0317882 A1) to Prissok et al.  (hereinafter Prissok).
The above noted rejection is hereby withdrawn.

NEW Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0317753 A1) to Keefe et al.  (hereinafter Keefe).
	Keefe is directed toward hollow microparticles.  Keefe discloses at paragraph [0019] that a particle with an expandable shell and a copolymer shell.  Keefe discloses at paragraph [0019] that the particle has multiple uniform or non-uniform voids having a void fraction of 0.1 to 0.9, which reads on a void volume of 10% to 90%.  Keefe discloses at paragraph [0019] that the hollow particles a substantially spherical.  Keefe discloses at paragraph [0034] that the outermost shell may be a polyurethane.  Keefe discloses a particle that would be capable of the future intended purpose of manufacturing a porous ceramic.  Keefe discloses at paragraph [0061] that the particle diameter may be 1900 nm (1.9 micron) that reads on Applicants range of 1 micron to 200 microns for the diameter volume of the particle.  Keefe discloses at paragraph [0031] that the hollow can be emulsion polymerized from 50C to 150C.  Keefe discloses at paragraph [0036] that the glass transition is 50C below the heat treatment temperature of 155C to 250C range providing a glass transition temperature of 105C to 200C that 90 to 150C and would be expected to have the same ClogP values.  Keefe discloses each and every element of claims 1-3, 5-10 and 12-14.

NEW Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over(US 2010/0317753 A1) to Keefe et al.  (hereinafter Keefe) and further in view of (US 2020/0317882 A1) to Prissok et al.  (hereinafter Prissok).
	Keefe is directed toward hollow microparticles.  Keefe discloses at paragraph [0019] that a particle with an expandable shell and a copolymer shell.  Keefe discloses at paragraph [0019] that the particle has multiple uniform or non-uniform voids having a void fraction of 0.1 to 0.9, which reads on a void volume of 10% to 90%.  Keefe discloses at paragraph [0019] that the hollow particles a substantially spherical.  Keefe discloses at paragraph [0034] that the outermost shell may be a polyurethane.  Keefe discloses a particle that would be capable of the future intended purpose of manufacturing a porous ceramic.  Keefe discloses at paragraph [0061] that the particle diameter may be 1900 nm (1.9 micron) that reads on Applicants range of 1 micron to 200 microns for the diameter volume of the particle.  Keefe discloses at paragraph [0031] that the hollow can be emulsion polymerized from 50C to 150C.  Keefe discloses at paragraph [0036] that the glass transition is 50C below the heat treatment temperature of 155C to 250C range providing a glass transition temperature of 105C to 200C that 90 to 150C and would be expected to have the same ClogP values.  Keefe discloses each and every element of claims 1-3, 5-10 and 12-14, but is silent regarding the use of an aliphatic polyisocyanate.  
Prissok is directed toward hollow particles having a polyurethane wall portions.  Keefe and Prissok are both directed toward hollow particles having a polyurethane wall portions and therefore are analogous.  Prissok teaches at paragraph [0001] that hollow beads are made of thermoplastic polymers that have a void.  Prissok teaches at paragraph [0021] that the urethane may be made from an aliphatic diisocyanate and polyol.   Prissok teaches at paragraph [0035] that the particles are produced at 140C to 250C.  Prissok teaches at paragraph [0043] that the pore volume is 60% to 90% hollow.  One skilled in the art would be motivated to use an aliphatic polyurethane that has less toxicity and is more flexible.
It would be obvious at the time of filing based on the disclosures of Keefe in view of Prissok to modify the particle volume diameter that forms a prime facie case of obviousness that reads on claims 1-3 and 5-16.

Response to Arguments
16.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, the priority date of the reference.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766